Plaintiff in the trial court, appellee here, brought two suits, the cause of action in one being alleged as a "note of contract," and in the other as a promissory note, both payable to the order of S. L. Watson, *Page 351 
and indorsed by him to plaintiff. These two separate and several evidences of debt were given to secure the purchase price of a jack, bought by defendants from Watson. These causes were consolidated and proceeded to judgment on two counts, as briefly indicated above, designated counts 4 and A, all others being eliminated by amendment.
One of the counts stricken by amendment was a count in detinue for the jack, the right to possession being claimed "under and by virtue of a lien executed by defendants to one S. L. Watson on March 3, 1919, to secure the sum of $200, and which mortgage lien note was duly transferred to plaintiff before maturity." The demurrer to the amended complaint, taking the ground, in effect, that by insisting on the title to the jack, plaintiff had waived the alleged cause of action, was not tenable, after the amendment at least, for plaintiff had taken nothing under its original complaint. It is held that a mortgagee has three several concurrent remedies against the mortgagor: An action at law to recover the debt; an action to recover possession of the property; a bill in equity to foreclose the mortgage. Ex parte Logan, 185 Ala. 525, 64 So. 570, 51 L.R.A. (N.S.) 1068, Ann. Cas. 1916C, 405. It is true, of course, that the vendor in a conditional sale, who successfully asserts his right to repossess the property, thereby abandons his right to recover the purchase price, but the assertion of either remedy without avail to the party against whom it is pleaded (Todd v. Interstate Mortgage  Bond Co., 196 Ala. 174, 71 So. 661), or detriment to his adversary, works no abandonment of the other (Alexander v. Mobile Auto Co., 200 Ala. 586, and cases cited on page 588,76 So. 944), unless the right itself has been adjudicated against him (Register v. Carmichael, 169 Ala. 588, 53 So. 799, 34 L.R.A. [N. S.] 309, note). But the fact is, there was no election of any sort until the amendment which took the count in detinue out of the case, and then the election was to proceed on the note. It is too clear for argument that the plaintiff was properly allowed to proceed as it did.
Defendants pleaded (plea 2) that the notes sued on were given for the purchase price of the jack, and — to state the plea in brief — that their execution had been procured by the false and fraudulent representations of Watson as to the quality of the animal. To this plea plaintiff replied by replication 2 that "the plaintiff acquired said notes for value before maturity and without any knowledge or notice of the defense set up in plea two." Appellants (defendants) allege that the court committed error in overruling their demurrer to this replication. The demurrer calls attention to the use of the word "acquired" instead of "purchased" and to the absence of an allegation that plaintiff was a holder in due course. German-American Bank v. Lewis, 9 Ala. App. 352, 63 So. 741, is cited. The allegation is that plaintiff "acquired said notes for value." This, we think, may be accepted as the equivalent of an allegation of purchase for value, and, in connection with the averment that plaintiff acquired the notes before maturity and without any knowledge or notice of the defense set up in plea 2 and the allegations of the amended complaint (counts 4 and A, which are set out by the reporter), suffices to constitute plaintiff a holder in due course, according to the definition of section 5007 of the Code of 1907. True, count 4 describes one of the notes in suit as "a note of contract," and upon this is based the suggestion that the instrument is not negotiable. Unable, on the facts disclosed by the pleadings thus far, to discern wherein the instrument declared upon and described as a note of contract differs from a promissory note, we hold there was no error in the ruling here under review.
Defendants' second special rejoinder was "that in and by the said note sued on it was stipulated and provided that the title to the property for which the note was given should remain in the payee, and upon failure to pay said note at maturity the said property for which it was given was to be repossessed by the payee." Plaintiff's demurrer was sustained. The purpose of this rejoinder was to alleged facts destructive of the negotiability of the instrument in suit. Under section 4962 of the Code, subsec. 4, as interpreted by the courts in this state, the provision of the instrument giving, as we construe the rejoinder, the holder an election to take the property in lieu of payment of money, did not destroy the negotiability of the instrument. First National Bank v. Slaughter, 98 Ala. 602,14 So. 545, 39 Am. St. Rep. 88; Citizens' Nat. Bank v. Buckheit, 14 Ala. App. 511, 71 So. 82; Ex parte Buckheit,196 Ala. 700, 72 So. 1019; Ex parte Bledsoe, 180 Ala. 586,61 So. 813. The demurrer was therefore well sustained. So in respect to rejoinder 3.
Rejoinder 4 repeated the allegations of rejoinder 2, and added:
"That said instrument was executed in and payable in the state of Tennessee; that under the laws of Tennessee, existing at said time, said instrument was nonnegotiable."
Notwithstanding the added averment, this rejoinder was demurrable, for that it failed to set forth the law of Tennessee which had effect according to the conclusion of the pleader. Holmes v. Bank of Fort Gaines, 120 Ala. 498, 24 So. 959. The demurrer, so far as apt to rejoinder 4, was general. The statute (section 5340 of the Code) provides that —
"No demurrer in pleading can be allowed but to matter of substance, which the party demurring *Page 352 
specifies; and no objection can be taken or allowed which is not distinctly stated in the demurrer."
The trial court should have overruled the demurrer, and put defendant to specific assignments, or, failing that, to issue on the rejoinder. Milligan v. Pollard, 112 Ala. 465, 20 So. 620; Ryall v. Allen, 143 Ala. 227, 38 So. 851. For this error we are constrained to reverse the judgment.
Appellants argue that the trial court committed reversible error in sustaining the demurrer to rejoinder 1. Rejoinder 1 was the general rejoinder, to which no demurrer was addressed as appears from the written demurrer on file. We do not, therefore, construe the judgment entry as showing that the court sustained a demurrer to the general rejoinder.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.